Opinion by
Walker, A. S., J.
§ 912. Railroads; liability for freight shipped over connecting lines. P. sued the T. & P. R. R. Co. for the value of fifty sacks of seed cotton shipped on the company’s road from Texarkana, consigned to Paris, Texas. At the time of the shipment the company’s road was in operation to Brookston, which was eight miles distant from Paris, and-at which point freight consigned to Paris was delivered. The cotton seed were shipped at Texarkana on the 9th of February, 1876, and on the same day reached Dallas, and were delivered to the H. & T. O. R. R. Co., and on June 27, 1876, the same were received by the T. & P. R. R. Co. at Sherman, and on same day shipped over its line to Paris, which line of road had been completed to Paris in March, 1876. It was shown that the two railroad companies had an arrangement with each other by which they carried passengers and freight ever their roads on through tickets and through bills of lading, dividing the receipts therefor. Held, that considering that the defendant company owned the extremes ef the line connected by the intermediate link of the H. & T. O. R. R., and considering also the effect of the relation the two companies sustained to each other, resulting from their mode of dealings with their customers, the defendant company was liable for the non-delivery of the cotton seed, although such non-delivery was attributable to the negligence of the H. & T. C. R. R. Company. [Hutchinson on Carriers, chap. IV; Eedfield on Carriers, chap. XIV.]
§ 913. Evidence; statement made from boohs, papers, etc. Where a witness stated that his testimony was from books, papers, etc., without stating the kind of documents, where or by whom kept, their accuracy, etc., *530it was held that such testimony was inadmissible. The rule is, that the witness must be able to say, this was the paper made, or at the time verified by me as a true record of the events. [Whart. Ev. § 521.]
May 22, 1880.
Affirmed.